DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 2, “over 501x” should read “50 lx”. Without a space in between it could be read as 501 x and that causes confusion, examiner suggests amending.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "by controlling the CAF of light" in line 3.  There is insufficient antecedent basis for this limitation in the claim. By “a visual illuminance or a CAF of light” being an OR limitation if one were to select a visual illuminance then the CAF would not have antecedent basis. Examiner will interpret as “by controlling a CAF of light” and suggests amending. 
Claim 12 recites the limitation "from the server" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “from the outside servers” and suggests amending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KR 2017/0137446 Do Young Rag, hereinafter “Young”.
Regarding claim 1, Young discloses a lighting device for bright therapy and dark therapy (Para 10), the lighting device comprising: a light source part (Figure 1, element 11) including a red light source (Para 23), a green light source (Para 23) and a blue light source (Para 23); a power supply part (Figure 1, element 13) supplying a power to the light source part (Para 43 and 63); and a controller (Figure 1, element 12) adjusting, by controlling the power supply part (Para 47), a bio illuminance (Para 47) to allow melatonin suppression value to exceed a first reference value during morning hours (Para 18) and to allow the melatonin suppression value to be less than a second reference value while maintaining a visual illuminance over a predetermined value during evening hours (Para 18).
Regarding claim 2, Young discloses the controller adjusts a bio illumination by controlling a visual illumination (Para 49) or a CAF (Circadian Action Factor) of light emitted from the light source part (Para 49).
Regarding claim 4, Young discloses the controller adjusts the bio illuminance (Para 47) by controlling ON/OFF of the red light source, the green light source and the blue light source, or adjusting the bio illuminance by controlling a current applied to the red light source, the green light source and the blue light source (Para 47 and 49).
Regarding claim 5, Young discloses the controller adjusts the bio illuminance by controlling a size of current respectively applied to the red light source, the green light source and the blue light source while the size of the current supplied to the light source part is maintained at a predetermined value (Para 47, increasing or decreasing driving power, see also Para 63).
Regarding claim 6, Young discloses the light source part (Figure 1, element 11) further includes an orange light source (Para 23).
Regarding claim 7, Young discloses the first reference value is a value selected from within a range of 70%~100% (Para 18, in the morning), and the second reference value is a value selected from within a range less than 30% or less, but excluding 0 (zero) (Para 18, in the evening).
Regarding claim 8, Young discloses the controller maintains the visual illuminance over 50 lx (See Figure 2 that shows the illuminance over 50 lx).
Regarding claim 11, Young discloses the controller (Para 14) includes a communication part (Figure 4, element 15) performing communications with outside servers (Para 14).
Regarding claim 12, Young discloses the controller controls the power part by receiving, from the outside servers, a current control signal corresponding to the bio illuminance (Para 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2017/0137446 Do Young Rag, hereinafter “Young”, in view of US 2018/0339127 Van Reen et al., hereinafter “Van”.
Regarding claim 3, Young discloses the controller adjusts a bio illumination by controlling a visual illumination or a CAF of light emitted from the light source part during the morning hours (Para 49). 
Young does not disclose controlling a CAF of light emitted from the light source part.
However, Van discloses a light device to adjust the circadian clock (Abstract) and teaches controlling a CAF of light emitted from the light source part (Para 21 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed controlling light by adjusting a CAF as taught by Van, in the invention of Young, in order to optimize the efficacy of light stimuli (Van; Para 21).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017/0137446 Do Young Rag, hereinafter “Young”, in view of US 2016/0316527 Allen et al., hereinafter “Allen”.	
Regarding claim 9, Young discloses the light source part (Figure 1, element 11).
Young does not disclose a lens part generating a white light by mixing lights emitted from the red light source, the green light source and the blue light source.
However, Allen discloses a light device for suppression of melatonin (Abstract and Para 41) and teaches a lens part generating a white light by mixing lights emitted from the red light source, the green light source and the blue light source (Para 134, 137, and 150).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a lens as taught by Allen, in the invention of Young, in order to mix colored lights and form white light (Allen; Para 134 and 150).
Regarding claim 10, Young discloses the controller includes: a memory setting the size of current applied to the red light source, the green light source and the blue light source at each bio illuminance (Para 21 and 54).
Young does not disclose a timer in which the morning hours and the evening hours are set.
However, Allen teaches a timer (Figure 1, element 118 and Para 136) in which the morning hours and the evening hours are set (Para 136).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a timer as taught by Allen, in the invention of Young, in order to track the passage of time (Allen; Para 136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792